DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besinga et al. (US PGPub No. 2019/0043590 A1), hereinafter referred to as BESINGA.

Consider Claim 1, 
BESINGA teaches a device, comprising: 
memory cells (BESINGA, e.g., Fig 1:122; ¶0015, memory cells.); 
a calibration circuit (BESINGA, e.g., Fig 1:110; ¶0018, calibration circuit.); and 
a logic circuit coupled to the memory cells and the calibration circuit and configured to: 
receive first data representative of first signal and noise characteristics of the memory cells read at first test voltages (BESINGA, e.g., Fig 4B ¶0030-0031, a cell-count is considered to be a characteristic of signal and noise.); 
determine that an optimized read voltage is outside of a range of the first test voltages (BESINGA, e.g., Fig 4D; ¶0032); 
compute, based on the first signal and noise characteristics, an estimate of the optimized read voltage (BELSINGA, e.g., Fig 5B:583; ¶0036, calculate offset value; Fig 5A:573, update read level signal using offset value.  This is considered an estimate of the optimized read voltage.); and 
instruct the calibration circuit to measure, according to the estimate, second signal and noise characteristics of the memory cells (BELSINGA, e.g., Fig 5A:571, send calibration command; ¶0029, current read level signals may be previously calculated (i.e., a previously optimized read voltage).

Consider Claim 2,
BELSINGA further teaches an integrated circuit package configured to enclose the memory cells, the calibration circuits and the logic circuit (BELSINGA, e.g., Fig 1:120; ¶0014, memory units (incl. calibration and logic circuits) can be formed from a semiconductor die.); wherein the logic circuit is further configured to measure, using the calibration circuit, the first signal and noise characteristics (BELSINGA, e.g., ¶0014, includes other circuit components for accessing and/or programming the memory cells.).

Consider Claim 3,
BESIGNA further teaches wherein the calibration circuit is configured to apply at least a subset of the first test voltages to the memory cells via boost modulation to measure the first signal and noise characteristics (BESIGNA, e.g., ¶0029, discloses modulating the voltage levels at specific intervals (incl. voltage levels used to obtain the first signal and noise characteristics).).

Consider Claim 4,
BESIGNA further teaches wherein the calibration circuit is configured to apply at least a subset of second test voltages to the memory cells via boost modulation to measure the second signal and noise characteristics (BESIGNA, e.g., ¶0029, discloses modulating the voltage levels at specific intervals (incl. voltage levels used to obtain the second signal and noise characteristics).).

Consider Claim 5,
BESIGNA further teaches wherein the logic circuit is configured to perform extrapolation to compute the estimate of the optimized read voltage (BESIGNA, e.g., ¶0033, calibration circuitry extrapolates a value.).

Consider Claim 6,
BESIGNA further teaches wherein the first test voltages are separated from each other by a predetermined gap (BESIGNA, e.g., ¶0029, 20mv separation); the second test voltages are separated from each other by the predetermined gap (BESIGNA, e.g., ¶0029, 20mv separation); and the logic circuit is configured to identify the second test voltages such that a difference between one of the second test voltages and one of the first test voltages is a multiple of the predetermined gap (BESIGNA, e.g., ¶0029, offset (i.e., estimated optimized value) may be 0mv.  In this context, voltages VU1 (one of the first test voltages) and VU2 (one of the second test voltages) are spaced 20mv (i.e., the predetermined gap).).

Consider Claim 7, 
BESIGNA further teaches wherein the estimate of the optimized read voltage is computed based at least in part on the first signal and noise characteristics (BESIGNA, e.g., Fig 5A/B, read level offset is calculated based on bit counts (see, e.g., Figs 4A-E).).

Consider Claim 8,
BESIGNA further teaches wherein the logic circuit is configured to perform interpolation to compute the optimized read voltage based on the first signal and noise characteristics over the first test voltages and the second signal and noise characteristics over the second test voltages (BESIGNA, e.g., Fig 4E, shows use of interpolation to determine an optimized read voltage; ¶0029, second characteristics based on second read voltages rely on a previously optimized read voltage which was determined using first characteristics determined from first read voltages.).

Consider Claim 9,
BESIGNA further teaches wherein the first signal and noise characteristics are configured to identify first count differences over the first test voltages; the second signal and noise characteristics are configured to identify second count differences over the second test voltages; and each of the first count differences and the second count differences is a difference between two counts obtained at two adjacent test voltages respectively, wherein each of the two counts identifies, among the memory cells, a number of first memory cells that, when read at a respective test voltage, provides a predetermined bit value (BESIGNA, e.g., Figs 4B-4D; ¶0030-0034.).

Consider Claim 10,
BESIGNA teaches a method, comprising: 
receiving, in a device having memory cells and a calibration circuit, first data representative of first signal and noise characteristics of the memory cells read at first test voltages (BESINGA, e.g., Fig 4B ¶0030-0031, a cell-count is considered to be a characteristic of signal and noise.); 
determining, by the device, that an optimized read voltage is outside of a range of the first test voltages(BESINGA, e.g., Fig 4D; ¶0032); 
computing, by the device based on the first signal and noise characteristics, an estimate of the optimized read voltage (BELSINGA, e.g., Fig 5B:583; ¶0036, calculate offset value; Fig 5A:573, update read level signal using offset value.  This is considered an estimate of the optimized read voltage.); and 
instructing, by the device, the calibration circuit to measure, according to the estimate, second signal and noise characteristics of the memory cells (BELSINGA, e.g., Fig 5A:571, send calibration command; ¶0029, current read level signals may be previously calculated (i.e., a previously optimized read voltage).

Consider Claim 11,
BESIGNA further teaches wherein the device has an integrated circuit package configured to enclose the memory cells, and the calibration circuits (BELSINGA, e.g., Fig 1:120; ¶0014, memory units (incl. calibration and logic circuits); and the method further comprises: instructing, by the device, the calibration circuit to measure the first signal and noise characteristics (BELSINGA, e.g., ¶0014, includes other circuit components for accessing and/or programming the memory cells.).

Consider Claim 12,
BESIGNA further teaches wherein the first signal and noise characteristics are configured to identify first count differences over the first test voltages; the second signal and noise characteristics are configured to identify second count differences over second test voltages; and each of the first count differences and the second count differences is a difference between two counts obtained at two adjacent test voltages respectively, wherein each of the two counts identifies, among the memory cells, a number of first memory cells that, when read at a respective test voltage, provides a predetermined bit value (BESIGNA, e.g., Figs 4B-4D; ¶0030-0034.).

Consider Claim 13,
BESIGNA further teaches applying, by the calibration circuit, at least a subset of the first test voltages to the memory cells via boost modulation in measuring the first signal and noise characteristics (BESIGNA, e.g., ¶0029, discloses modulating the voltage levels at specific intervals (incl. voltage levels used to obtain the first signal and noise characteristics).); and applying, by the calibration circuit, at least a subset of the second test voltages to the memory cells via boost modulation to measure the second signal and noise characteristics (BESIGNA, e.g., ¶0029, discloses modulating the voltage levels at specific intervals (incl. voltage levels used to obtain the second signal and noise characteristics).).

Consider Claim 14,
BESIGNA further teaches performing extrapolation to compute the estimate of the optimized read voltage (BESIGNA, e.g., ¶0033, calibration circuitry extrapolates a value.).

Consider Claim 15,
BESIGNA further teaches wherein the first test voltages are separated from each other by a predetermined gap (BESIGNA, e.g., ¶0029, 20mv separation); the second test voltages are separated from each other by the predetermined gap (BESIGNA, e.g., ¶0029, 20mv separation); and the second test voltages are such that a difference between one of the second test voltages and one of the first test voltages is a multiple of the predetermined gap (BESIGNA, e.g., ¶0029, offset (i.e., estimated optimized value) may be 0mv.  In this context, voltages VU1 (one of the first test voltages) and VU2 (one of the second test voltages) are spaced 20mv (i.e., the predetermined gap).).

Consider Claim 16,
BESIGNA further teaches wherein the estimate of the optimized read voltage is computed based at least in part on the first signal and noise characteristics (BESIGNA, e.g., Fig 5A/B, read level offset is calculated based on bit counts (see, e.g., Figs 4A-E).); and the method further comprises: computing the optimized read voltage based on the first signal and noise characteristics over the first test voltages and the second signal and noise characteristics over the second test voltages (BESIGNA, e.g., Fig 4E, determining an optimized read voltage; ¶0029, second characteristics based on second read voltages rely on a previously optimized read voltage which was determined using first characteristics determined from first read voltages.).

Consider Claim 17,
BESIGNA teaches an apparatus, comprising: 
a processing device (BESIGNA, e.g., Fig 1, shows processing device.); and 
a memory device enclosed in an integrated circuit die and connected to the processing device (BESIGNA, e.g., Fig 1; ¶0014, memory device in an integrated circuit.), the memory device having: 
memory cells (BESINGA, e.g., Fig 1:122; ¶0015, memory cells.); 
a calibration circuit (BESINGA, e.g., Fig 1:110; ¶0018, calibration circuit.); and 
a logic circuit coupled to the memory cells and the calibration circuit and configured to, in response to a command from the processing device: 
instruct the calibration circuit to measure first signal and noise characteristics of the memory cells at first test voltages (BESINGA, e.g., Fig 4B ¶0030-0031, a cell-count is considered to be a characteristic of signal and noise.); 
determine that an optimized read voltage is outside of a range of the first test voltages (BESINGA, e.g., Fig 4D; ¶0032); 
compute, based on the first signal and noise characteristics, an estimate of the optimized read voltage (BELSINGA, e.g., Fig 5B:583; ¶0036, calculate offset value; Fig 5A:573, update read level signal using offset value.  This is considered an estimate of the optimized read voltage.); 
determine, based on the estimate of the optimized read voltage, second test voltages; and instruct the calibration circuit to measure second signal and noise characteristics of the memory cells at the second test voltages (BELSINGA, e.g., Fig 5A:571, send calibration command; ¶0029, current read level signals may be previously calculated (i.e., a previously optimized read voltage).

Consider Claim 18,
BESIGNA further teaches wherein the first signal and noise characteristics are configured to identify first count differences over the first test voltages; the second signal and noise characteristics are configured to identify second count differences over second test voltages; and each of the first count differences and the second count differences is a difference between two counts obtained at two adjacent test voltages respectively, wherein each of the two counts identifies, among the memory cells, a number of first memory cells that, when read at a respective test voltage, provides a predetermined bit value (BESIGNA, e.g., Figs 4B-4D; ¶0030-0034.).

Consider Claim 19,
BESIGNA further teaches wherein the calibration circuit is configured to: apply at least a subset of the first test voltages to the memory cells via boost modulation in measuring the first signal and noise characteristics (BESIGNA, e.g., ¶0029, discloses modulating the voltage levels at specific intervals (incl. voltage levels used to obtain the first signal and noise characteristics).); and apply at least a subset of the second test voltages to the memory cells via boost modulation to measure the second signal and noise characteristics (BESIGNA, e.g., ¶0029, discloses modulating the voltage levels at specific intervals (incl. voltage levels used to obtain the second signal and noise characteristics).).

Consider Claim 20,
BESIGNA further teaches wherein the logic circuit is further configured to: compute, via extrapolation, the estimate of the optimized read voltage (BESIGNA, e.g., ¶0033, calibration circuitry extrapolates a value.); and compute, via interpolation, the optimized read voltage based on the first signal and noise characteristics over the first test voltages and the second signal and noise characteristics over the second test voltages  (BESIGNA, e.g., Fig 4E, shows use of interpolation to determine an optimized read voltage; ¶0029, second characteristics based on second read voltages rely on a previously optimized read voltage which was determined using first characteristics determined from first read voltages.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] Paleato et al. (NPL: Adaptive Read Thresholds for NAND Flash) – describes dynamically identifying read thresholds (see, e.g., p 3072 §III).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137